Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0720
                       Lower Tribunal No. F20-8149
                          ________________


                         The State of Florida,
                                  Appellant,

                                     vs.

                          Demetreius Mayes,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Richard
Hersch, Judge.

    Ashley Moody, Attorney General, and Sonia Perez, Assistant Attorney
General, for appellant.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellee.


Before LOGUE, HENDON, and MILLER, JJ.

     MILLER, J.
      Appellant, the State of Florida, challenges an order granting a motion

to dismiss an information charging appellee, Demetreius Mayes, with

carrying a concealed firearm. Concluding the State’s traverse and demurrer

did not contravene the material facts alleged in the motion to dismiss, namely

that the firearm was within plain view and thus was not “concealed” within

the meaning of section 790.001(2), Florida Statutes (2020), we affirm. See

§ 790.001(2), Fla. Stat. (“‘Concealed firearm’ means any firearm . . . which

is carried on or about a person in such a manner as to conceal the firearm

from the ordinary sight of another person.”); see also Ensor v. State, 403 So.

2d 349, 354 (Fla. 1981) (“The term ‘ordinary sight of another person’ means

the casual and ordinary observation of another in the normal associations of

life.”); Cope v. State, 523 So. 2d 1270, 1271–72 (Fla. 5th DCA 1988) (“We

hold that a pistol with the butt and part of the frame exposed on the front seat

of a truck, instantly recognizable upon casual observation as a blue steel

pistol with wood-grain handle grips, cannot be termed ‘concealed,’ given the

ordinary meaning of that word.”); Dorelus v. State, 747 So. 2d 368, 372 (Fla.

1999) (“[A]lthough the observations of the police officer will not necessarily

be dispositive, a statement by the observing officer that he or she was able

to ‘immediately recognize’ the questioned object as a weapon may

conclusively demonstrate that the weapon was not concealed as a matter of



                                       2
law because it was not hidden from ordinary observation.”); O.S. v. State,

120 So. 3d 130, 132 (Fla. 3d DCA 2013) (“More importantly, the officer

testified that he identified the weapon ‘right away.’ As noted in Dorelus, this

alone may demonstrate as a matter of law that the weapon was not

concealed. . . . [H]ere, where the officer’s observation is coupled with the

facts discussed above, we have no difficulty in holding that the weapon was

not concealed as a matter of law.”).

      Affirmed.




                                       3